Exhibit 10.3
ELI LILLY AND COMPANY
THE LILLY DEFERRED COMPENSATION PLAN
(as Amended and Restated Effective 1/1/2009)
Preamble
     The Lilly Deferred Compensation Plan has been established by the Company
for the purpose of providing an opportunity for selected employees to defer
receipt of all or part of their Base Salary and/or Annual Bonus compensation and
earn tax-deferred investment returns thereon. The Plan constitutes a plan of
unfunded deferred compensation maintained for a select group of management or
highly compensated employees for purposes of ERISA, and is intended to comply
with the requirements of Section 409A. Notwithstanding any other provision of
this Plan, this Plan shall be interpreted, operated and administered in a manner
consistent with these intentions.
     For the rules that apply to the distribution of amounts that were earned
and vested (within the meaning of Section 409A) under the Plan prior to 2005
(and earnings thereon) and are exempt from the requirements of Section 409A, see
Appendix A.
Section 1. Definition of Terms
          The following terms used in the Plan shall have the meanings set forth
below:
          (a) “Account” means the deferred compensation account maintained for
each Participant under the Plan.
          (b) “Annual Bonus” means the pre-tax amount of a Participant’s annual
bonus for a Plan Year, disregarding any deferrals, offsets or withholdings from
such annual bonus, that is earned under the Eli Lilly and Company Bonus Plan, or
any successor or similar annual bonus plan or arrangement of the Company in
effect.
          (c) “Base Salary” means the pre-tax amount of a Participant’s base
salary from the Company or a Subsidiary as in effect from time to time during a
Plan Year, disregarding any deferrals, offsets or withholdings from such base
salary.
          (d) “Beneficiary” means the person or persons who are designated by
the Participant or are otherwise entitled to receive benefits under the Plan in
the event of the Participant’s death, as provided in Section 6(c) hereof.
          (e) “Board” means the Board of Directors of the Company.
          (f) “Code” means the Internal Revenue Code of 1986, as amended.

1



--------------------------------------------------------------------------------



 



          (g) “Company” means Eli Lilly and Company, an Indiana corporation.
          (h) “Deferral Amount” means the amount of a Participant’s Base Salary
and/or Annual Bonus that is elected by a Participant for deferral under the
Plan.
          (i) “Election Form” means the written or electronic form or forms
approved by the Plan Administrator and completed by the Participant specifying
the terms and conditions of an election to defer Base Salary and/or Annual Bonus
compensation under the Plan and setting forth the Participant’s Beneficiary
designation and the terms of distribution of the Participant’s Account pursuant
to Section 6.
          (j) “Eligible Employee” means (i) any SEC Executive Officer of the
Company, and (ii) any other employee of the Company or any Subsidiary who is
among a “select group of management or highly compensated employees” for
purposes of ERISA as may be selected by the Plan Administrator (or its designee)
on an annual basis for participation in the Plan.
          (k) “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.
          (l) “Participant” means an Eligible Employee who has been designated
by the Plan Administrator to participate in the Plan and who elects to defer all
or a portion of the employee’s Base Salary and/or Annual Bonus compensation
under Section 4 hereof.
          (m) “Plan” means The Lilly Deferred Compensation Plan, as amended and
restated herein.
          (n) “Plan Administrator” means the Compensation Committee of the Board
or such other committee designated by the Board consisting of at least two
(2) members of the Board who are not employees of the Company or any Subsidiary.
The Compensation Committee may at its discretion delegate any of its
responsibilities to one or more individuals provided that such delegation is in
accordance with applicable laws and provided further that the Compensation
Committee may not delegate authority to make individual determinations under the
Plan as to SEC Executive Officers of the Company.
          (o) “Plan Year” means the calendar year from January 1 through
December 31 with respect to which Base Salary and Annual Bonus compensation
eligible for deferral under the Plan is earned.
          (p) “SEC Executive Officer” means an officer or employee of the
Company from time to time designated as an executive officer for purposes of the
Company’s annual securities filings pursuant to the Securities Exchange Act of
1934, as amended.
          (q) “Section 409A” means section 409A of the Code and the Treasury
regulations and other official guidance promulgated thereunder.

2



--------------------------------------------------------------------------------



 



          (r) “Separation from Service” means a “separation from service” within
the meaning of Section 409A.
          (s) “Subsidiary” means any corporation in which the Company has
control, directly or indirectly, of more than fifty percent (50%) of the
aggregate voting securities of the corporation.
          (t) “Unforeseeable Emergency” means a severe financial hardship of a
Participant resulting from an illness or accident of such Participant or
Beneficiary, such Participant’s spouse or a dependent (as defined in section
152(a) of the Code) of such Participant, loss of such Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of such Participant, each as
determined in the manner consistent with Section 409A, and any other event or
circumstance within the meaning of the term “unforeseeable emergency” under
Section 409A.
Section 2. Plan Administrator
          (a) Authority. The Plan Administrator shall have full authority to
administer the Plan in accordance with its terms and to exercise all
responsibilities and authorities as provided herein, including the discretionary
authorities to designate the Eligible Employees who may participate in the Plan,
to determine the terms and conditions of deferrals of Base Salary and Annual
Bonus compensation under the Plan, to determine the terms and conditions of
crediting to and distributing from Accounts under the terms of the Plan, and to
adopt such rules and regulations for administering the Plan as it may deem
necessary or appropriate. The Plan Administrator has the discretionary authority
to interpret and construe all provisions of the Plan, to remedy possible
ambiguities, inconsistencies, or omissions under the Plan, and to resolve all
questions of fact arising under the Plan. The decisions of the Plan
Administrator shall be final, binding and conclusive on all parties. No member
of the Board, the Plan Administrator nor any officers of the Company shall have
any liability for any action or determination taken under the Plan.
          (b) Delegation; Expenses. The appropriate officer(s) of the Company as
designated by the Plan Administrator are authorized to act on behalf of the Plan
Administrator for the day-to-day administration of the Plan, subject to the
authority of the Plan Administrator. The Plan Administrator may also
specifically delegate to the appropriate officer(s) the authority to designate
the Eligible Employees (other than SEC Executive Officers) who may participate
in the Plan. Expenses of the administration of the Plan may be borne by the
Company or may be deducted from Participants’ Accounts at the sole discretion of
the Plan Administrator.
Section 3. Eligibility and Participation
          (a) Eligible Employees. Each Eligible Employee may become a
Participant in the Plan with respect to Base Salary and/or Annual Bonus
compensation earned during a Plan Year, subject to and in accordance with the
terms and limitations of the Plan. Selection for participation by the Plan
Administrator with respect to compensation earned for a Plan Year does not
confer upon the Eligible Employee the right to participate in the Plan with
respect to compensation earned during a future Plan Year. The Plan Administrator
may require an Eligible

3



--------------------------------------------------------------------------------



 



Employee to comply with such terms and conditions as the Plan Administrator may
specify in order for the Eligible Employee to participate in the Plan.
          (b) Participants. Subject to Section 3(a) above, each Eligible
Employee who makes an election to defer compensation under Section 4 hereof
shall become a Participant in the Plan, and shall remain a Participant until
receiving the distribution of the Participant’s entire Account balance in
accordance with Section 6 hereof. All Eligible Employees shall be eligible to
defer their Annual Bonus under the Plan. Only SEC Executive Officers for the
applicable plan year shall be eligible to defer their Base Salary under the
Plan.
Section 4. Elections to Participate
          (a) Deferral Elections. An Eligible Employee designated by the Plan
Administrator to be a Participant in the Plan may file an Election Form with the
Plan Administrator on or before the date specified in accordance with Section
4(c) hereof. The Election Form shall permit the Participant to specify the
Deferral Amount subject to a minimum Deferral Amount of five thousand dollars
($5,000) for the deferral of each of Base Salary and Annual Bonus, as
applicable, or such amounts as may be specified by the Plan Administrator in its
sole discretion. The Election Form shall also set forth the terms of
distribution of the Participant’s Account in accordance with Section 6 hereof
and the Participant’s Beneficiary designation. All elections to defer
compensation under the Plan are irrevocable, and no changes to any Election Form
delivered to the Plan Administrator shall be permitted, except as specifically
provided under the terms of the Plan.
          (b) Maximum Deferrals. An Eligible Employee may elect a Deferral
Amount of up to 100% of the Eligible Employee’s Annual Bonus for a Plan Year. An
SEC Executive Officer shall also be permitted to elect a Deferral Amount of up
to 100% of the SEC Executive Officer’s Base Salary for a Plan Year; provided
that the Plan Administrator shall have the right to limit the Deferral Amount
with respect to the Participant’s Annual Bonus or Base Salary, if applicable, of
an SEC Executive Officer to ensure that the Company has sufficient funds to
cover all applicable taxes and other necessary and appropriate deductions.
          (c) Timing and Effect of Elections. Unless otherwise specified by the
Plan Administrator in accordance with the requirements of Section 409A, deferral
elections on an Election Form shall be made:
     (i) In the case of Base Salary and any Annual Bonus not qualifying as
“performance-based compensation” within the meaning of Section 409A, prior to
the beginning of the Plan Year with respect to which the Base Salary and/or
Annual Bonus is earned; and
     (ii) In the case of Annual Bonus that the Plan Administrator determines is
“performance-based compensation” within the meaning of Section 409A, no later
than June 30th of the applicable Plan Year with respect to which the Annual
Bonus is earned.

4



--------------------------------------------------------------------------------



 



Deferral elections shall apply to Base Salary and Annual Bonus compensation for
the Plan Year for which they are made. Participants will be required to make
deferral elections for future Plan Years at such times to be specified by the
Plan Administrator in accordance with the foregoing. If a Participant does not
file an Election Form with the Plan Administrator on or before the deadline
established by the Plan Administrator for deferral elections for a Plan Year, a
Participant will be deemed not to have elected to defer Base Salary or Annual
Bonus compensation for such Plan Year, as applicable. A Participant’s election
to defer Base Salary or Annual Bonus compensation with respect to a Plan Year
shall not be affected by the Participant ceasing to be treated as an SEC
Executive Officer or Eligible Employee following the time that such election is
made.
Section 5. Accounts and Interest Credits
          (a) Participant Accounts. An Account shall be maintained for each
Participant under the Plan. A Participant’s Account shall consist of book
entries only and shall not constitute a separate cash fund or other asset held
in trust or as security for the Company’s obligation to pay the amount of the
Account to the Participant. The balance of a Participant’s Account shall be the
sum of Deferral Amounts credited to the Participant’s Account, adjusted for
interest credits and reduced by the amount of applicable tax withholding,
distributions and expenses. A Participant’s Account may include sub-accounts as
the Company considers necessary or advisable for purposes of maintaining a
proper accounting of amounts credited or debited for a Participant under the
Plan. A Participant shall receive or have on-line access to a statement of such
Participant’s Account no less frequently than once a year following the end of
each Plan Year.
          (b) Crediting of Deferral Amount. A Participant who has filed an
Election Form with the Plan Administrator for the deferral of Base Salary and/or
Annual Bonus compensation with respect to a Plan Year shall have the Deferral
Amount deducted from the applicable compensation and credited to the
Participant’s Account under the Plan at the same time as the compensation would
otherwise be paid to the Participant. The Deferral Amount so credited shall be
reduced by applicable withholding, distributions and expenses.
          (c) Interest Credits. The Accounts of Participants shall be credited
with interest computed each Plan Year or portion thereof at a rate equal to 120%
of the long-term applicable federal rate, with monthly compounding (as
prescribed under section 1274(d) of the Code), as in effect for the month of
December for the immediately preceding Plan Year. Such interest shall accrue on
all Deferral Amounts and prior earnings thereon and be credited daily to a
Participant’s Account.
          (d) Vesting of Accounts. All Deferral Amounts and interest credits
thereon under a Participant’s Account shall be fully vested at all times.
Section 6. Distribution of Accounts
          (a) Distribution upon Separation from Service. A Participant shall
specify on an Election Form the manner in which the Participant’s deferred Base
Salary and Annual Bonus compensation as applicable for a Plan Year (and earnings
thereon) shall be distributed from the

5



--------------------------------------------------------------------------------



 



Participant’s Account under the Plan upon the Participant’s Separation from
Service. Any election by the Participant as to the distribution of such portion
of the Account shall be irrevocable. A Participant may elect, to the extent
permitted by the Plan Administrator and set forth on the Election Form, that
such portion of the Account be distributed upon a Participant’s Separation from
Service either in:
     (i) Lump Sum payment in January of the second Plan Year following the Plan
Year in which the Participant’s Separation from Service occurs; or
     (ii) Annual Installment payments over a period of two (2) to ten (10) years
commencing in January of the second Plan Year following the Plan Year in which
the Participant’s Separation from Service occurs, with subsequent installment
payments to be made in each January within the applicable period.
If a Participant fails to make a timely payment election on the Election Form
for a Plan Year, the Participant’s Deferral Amount for such Plan Year (and
earnings thereon) shall be distributed in a lump sum in accordance with
Section 6(a)(i) hereof.
          (b) Distribution of Account. The Company shall distribute amounts from
the Participant’s Account in the manner specified in this Section 6. If the
payment option described in Section 6(a)(i) hereof is applicable, the amount of
the lump sum shall be calculated using the valuation of the applicable portion
of the Participant’s Account as of the December 31 preceding the date of the
payment. If the payment option described in Section 6(a)(ii) hereof is
applicable, the amount of each installment shall be calculated using the
valuation of the applicable portion of the Participant’s Account as of the
December 31 preceding the date of the installment payment divided by the number
of installment payments that have not yet been made.
          (c) Distribution upon Death. Notwithstanding any election made by a
Participant or any other provision of this Section 6 to the contrary, if a
Participant dies before full distribution of his Account balance, any remaining
balance shall be distributed to the Participant’s Beneficiary in a lump sum
within 90 days following the date of the Participant’s death. The amount of such
lump sum distribution shall be calculated using the valuation of the
Participant’s Account as of the date preceding the date of distribution. Any
payment required to be made to a Participant under the Plan that cannot be made
due to the Participant’s death shall be made to the Participant’s Beneficiary,
subject to applicable law. Each Participant shall have the right to designate
one or more Beneficiaries, and to change a Beneficiary designation, from time to
time by filing a written notice with the Plan Administrator. In the event that a
Beneficiary does not survive the Participant and no successor Beneficiary is
selected, or in the event no valid Beneficiary designation has been made, the
Participant’s Beneficiary shall be the Participant’s estate.
          (d) Unforeseeable Emergency. Upon the written request of a
Participant, the Plan Administrator may permit the Participant to withdraw some
or all of the Participant’s Account for the purpose of enabling the Participant
to meet the immediate needs created by an Unforeseeable Emergency. The
circumstances that will constitute an Unforeseeable Emergency will depend upon
the facts of each case, but in any case, the amounts distributed with respect to
an Unforeseeable Emergency shall not exceed the amounts necessary to satisfy
such

6



--------------------------------------------------------------------------------



 



Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise, by liquidation of the Participant’s
assets, to the extent that the liquidation of such assets would not itself cause
severe financial hardship, or by cessation of deferrals under the Plan.
          (e) Withholding Taxes. All distributions of a Participant’s Account
under the Plan shall be subject to income tax and other withholdings that the
Plan Administrator deems necessary or appropriate, and the Plan Administrator
may reduce the amount credited to any Participant’s Account to the extent it
deems necessary to satisfy tax withholding requirements. Participants or
Beneficiaries receiving distributions under the Plan shall bear all taxes on
amounts paid under the Plan to the extent that taxes are not withheld thereon,
irrespective of whether withholding is required.
Section 7. Administrative Matters
          (a) Claims Process.
               (i) To be effective under this procedure, a claim for benefits by
a Participant or Beneficiary must be made to the Plan Administrator or its
designee in writing, unless the Plan Administrator or its designee waives such
writing requirement.
               (ii) If a claim is wholly or partially denied, the Plan
Administrator or its designee shall furnish such claimant with written notice of
the denial within 90 days after the original claim was filed, unless special
circumstances require a longer period (not exceeding an additional 90 days) for
adjudication and the claimant is notified in writing of such extension prior to
the expiration of the initial 90-day period. A notice of denial shall set forth
in a manner calculated to be understood by the claimant (1) the reasons for
denial, (2) specific reference to pertinent Plan provisions on which the denial
is based, (3) a description of any additional information needed to perfect the
claim and an explanation of why such information is necessary, and (4) an
explanation of the Plan’s claims procedure.
               (iii) The claimant shall have 90 days from receipt of the denial
notice in which to make written application for review by the Plan Administrator
or its designee. The claimant shall have the right (1) to receive upon request
and free of charge, reasonable access to, and copies of all documents, records,
and other information relevant to the claim for benefits, and (2) to submit
written comments, documents, records, and other information relating to the
claim.
               (iv) The Plan Administrator or its designee shall issue a
decision within 60 days after receipt of an application for review, unless
special circumstances require an extension. In no event will the decision be
delayed beyond 120 days after receipt of the application for review.
               (v) A claimant for benefits whose application for review is
totally or partially denied may make a final appeal to the Plan Administrator or
designee within 90 days

7



--------------------------------------------------------------------------------



 



from receipt of the second denial notice. The final request for review must be
in writing. The same rights detailed in (iii) above will apply for this appeal.
               (vi) The Plan Administrator shall issue a decision on the final
appeal within 60 days after the receipt of an final appeal, unless special
circumstances require an extension. In no event will the decision be delayed
beyond 120 days after receipt of the final appeal.
The Plan Administrator may establish such additional rules and procedures for
processing claims as it deems advisable. All interpretations, determinations,
and decisions of the Plan Administrator or its designee under this claims
procedure shall be final and conclusive.
          (b) Incapacity. If the Plan Administrator determines that any person
entitled to benefits under the Plan is unable to care for his or her affairs
because of illness, accident or other physical and mental incapacity, any
payment due (unless a duly qualified guardian or other legal representative has
been appointed) may be paid consistent with the terms described herein for the
benefit of such person to such person’s spouse, parent, brother, sister, adult
child or other party deemed by the Plan Administrator in its sole discretion to
ensure proper care for such person.
          (c) Inability to Locate. If the Plan Administrator is unable to locate
a person to whom a payment is due under the Plan for a period of twelve
(12) months, commencing with the first day of the month as of which the payment
becomes payable, the total amount payable to such person shall be forfeited.
Section 8. Unfunded Status
          All Accounts and all rights of Participants to benefits under the Plan
are unfunded obligations of the Company. Plan benefits shall be paid from the
general assets of the Company, and Participants shall have the status of an
unsecured general creditor of the Company with respect to all interests under
the Plan. The Plan is a plan of unfunded deferred compensation for purposes of
ERISA. Notwithstanding the foregoing, the Company may, but shall not be required
to, establish a trust or other funding vehicle under the Plan that does not
affect the Plan’s status as a Plan of unfunded deferred compensation under
ERISA.
Section 9. Nontransferability; Successors
          No interest of any person in, or right to receive a distribution
under, the Plan shall be subject in any manner to sale, transfer, assignment,
pledge, attachment, garnishment, or other alienation or encumbrance of any kind;
nor may such interest or right to receive a distribution be taken, either
voluntarily or involuntarily for the satisfaction of the debts of, or other
obligations or claims against, such person.
          The obligations of the Company under the Plan will be binding upon the
Company’s successors, transferees and assigns.
Section 10. Limitation of Rights

8



--------------------------------------------------------------------------------



 



          Nothing in the Plan shall confer upon any Participant the right to
continue to be employed by the Company or to serve in the capacity in which the
Participant is employed by the Company. Nothing in the Plan shall be interpreted
as creating a right of a Participant to receive any amount of Base Salary,
Annual Bonus or other compensation or benefit from the Company.
Section 11. Enforceability
          The Plan shall be construed, administered and enforced in accordance
with ERISA, and to the extent not preempted thereby, the laws of the State of
Indiana, regardless of the law that might otherwise govern under applicable
principles or provisions of choice or conflict of law doctrines. To the extent
that any provision of the Plan or portion thereof shall be invalid or
unenforceable, it shall be considered deleted herefrom and the remainder of such
provision and the Plan shall be unaffected and shall continue in full force and
effect.
Section 12. Effective Date; Amendment and Termination
          The Plan, as amended and restated, shall become effective for the 2009
Plan Year and for future Plan Years until terminated by the Board. The Board may
amend or terminate the Plan at any time and in any manner; provided that no
amendment or termination shall reduce the amount credited to a Participant’s
Account at the time of any such amendment or termination, and no amendment shall
be effective that shall cause the Plan to fail to meet the requirements of
Section 409A. Upon termination of the Plan in accordance with the requirements
of Section 409A, (i) all future deferrals of compensation will cease, (ii) all
Plan Accounts will continue to receive interest credits (or be invested) as
permitted under the Plan, and (iii) all Plan Accounts will be distributed in
accordance with the Participant’s elections under the provisions of the Plan,
unless the Company determines in its sole discretion that all such amounts shall
be distributed upon termination in accordance with the requirements of
Section 409A.
ELI LILLY AND COMPANY

9



--------------------------------------------------------------------------------



 



APPENDIX A
GRANDFATHERED AMOUNTS
     Distribution of amounts that were earned and vested (within the meaning of
Section 409A) under the Plan prior to 2005 (and earnings thereon) and are exempt
from the requirements of Section 409A shall be made in accordance with the Plan
terms as in effect on April 19, 2004, as attached below.
The Lilly Deferred Compensation Plan
(As Amended and Restated as of April 19, 2004)
Section 1. Establishment of the Plan.
There is hereby established for the benefit of Participants an unfunded plan of
voluntarily deferred compensation known as “The Lilly Deferred Compensation
Plan.”
Section 2. Definitions.
When used in the Plan, the following terms shall have the definitions set forth
in this Section 2:
2.1. Base Salary. The term “Base Salary” means the base salary to which a
management employee is entitled for services rendered to the Company as a
management employee.
2.2. Base Salary Year. The term “Base Salary Year” means each calendar year in
which Base Salary deferred under the Plan is earned by a Participant.
2.3. Beneficiary. The term “Beneficiary” means the beneficiary or beneficiaries
(including any contingent beneficiary or beneficiaries) designated pursuant to
subsection 6.2 hereof.

10



--------------------------------------------------------------------------------



 



2.4. Board of Directors. The term “Board of Directors” means the Board of
Directors of Eli Lilly and Company.
2.5. Bonus. The term “Bonus” means the payment to which an Eligible Employee is
entitled pursuant to the Contingent Compensation Plan,the Senior Executive Bonus
Plan or the Lilly Executive Bonus Plan (the EVA Bonus Plan) of the Company or
any other similar compensation plan as may from time to time be designated by
the Committee.
2.6. Bonus Year. The term “Bonus Year” means each calendar year in which a Bonus
deferred under the Plan is earned by a Participant.
2.7. Committee. The term “Committee” means the committee designated in
subsection 9.1 hereof to administer the Plan.
2.8. Company. The term “Company” means Eli Lilly and Company and its affiliates
and subsidiaries.
2.9. Company Credit. The term “Company Credit” means an amount computed and
credited each calendar year or part thereof to Participants’ accounts as
described in Section 5 at a rate that is equal to one hundred twenty percent
(120%) of the applicable federal long-term rate, with compounding (as prescribed
under Section 1274(d) of the Internal Revenue Code) that was in effect for the
month of December immediately preceding the calendar year.
2.10. Disability. The term “Disability” means a condition that the Committee
determines (i) is attributable to sickness, injury, or disease and (ii) renders
a Participant incapable of engaging in any activity for remuneration or profit
commensurate with the Participant’s education, experience, and training.
2.11. Eligible Employee. The term “Eligible Employee” means a management
employee of the Company who is designated by the Committee as eligible to defer
a Bonus earned in the following year.

11



--------------------------------------------------------------------------------



 



2.12. Lilly. The term “Lilly” means Eli Lilly and Company.
2.13. Participant. The term “Participant” means an Eligible Employee who has
elected to defer all or part of a Bonus pursuant to the Plan in accordance with
Section 3.1 hereof or an SEC Executive Officer who has elected to defer all or
part of Base Salary pursuant to the Plan in accordance with Section 3.2 hereof.
2.14. Plan. The term “Plan” means “The Lilly Deferred Compensation Plan” as set
forth herein and as it may be amended from time to time.
2.15. Retirement. The term “Retirement” means the first day of the month next
following the Participant’s last day of work for the Company, but only if such
first day of the month occurs on or after the first to occur of (i) the day on
which the Participant attains age 65 or (ii) the day on which the Participant is
eligible to commence receiving a monthly retirement benefit under a retirement
plan or program maintained by the Company and covering the Participant.
2.16. SEC Executive Officers. The term “SEC Executive Officers” shall mean those
officers and employees from time to time designated as Executive Officers for
purposes of the proxy statement and Form 10-K.
Section 3. Participation.
3.1. Bonuses. Prior to the beginning of each Bonus Year, the Committee shall
select those Eligible Employees who may elect to defer Bonuses pursuant to the
Plan. Upon selection by the Committee and before the beginning of the applicable
Bonus Year, an Eligible Employee may defer the receipt of a Bonus pursuant to
the Plan by filing a written election with the Committee, in a form satisfactory
to the Committee, that

  (i)   defers payment of a designated amount (of One Thousand Dollars ($1,000)
or more) or percentage of the Bonus, if any, to be earned in the Bonus Year, and

12



--------------------------------------------------------------------------------



 



  (ii)   specifies the payment option selected by the Participant pursuant to
subsection 6.1 hereof.

The amount deferred may not exceed the amount of the Bonus. Except as provided
in subsections 6.1 and 6.3 hereof, any election made pursuant to this Section 3
(including any election made pursuant to paragraphs (i) and (ii), above) with
respect to a Bonus Year shall be irrevocable when made.
Selection of an Eligible Employee for deferral of a Bonus during one year does
not confer upon the Eligible Employee a right to defer Bonuses for subsequent
years. The Eligible Employees who shall be permitted to defer Bonuses pursuant
to the Plan shall be selected annually by the Committee. If an Eligible Employee
is also an SEC Executive Officer as of the beginning of the Bonus Year, the
Eligible Employee may also defer the receipt of Base Salary as provided in
Section 3.2.
3.2. Base Salary. Subject to the right of the Committee to limit deferrals
described below, prior to the beginning of each Compensation Year, an SEC
Executive Officer may defer the receipt of up to one hundred percent (100%) of
Base Salary pursuant to the Plan by filing a written election with the
Committee, in a form satisfactory to the Committee, that

  (i)   defers payment of a designated amount of One Thousand Dollars ($1,000)
or more or a percentage of Base Salary, and     (ii)   specifies the payment
option selected by the Participation pursuant to subsection 6.1 hereof.

The amount deferred may not exceed the amount of Base Salary. Except as provided
in subsections 6.1 and 6.3 hereof, any election made pursuant to this Section 3
(including any

13



--------------------------------------------------------------------------------



 



election made pursuant to paragraphs (i) and (ii), above) with respect to a
Bonus Year shall be irrevocable when made and shall not be affected by the
Participant’s ceasing to be an SEC Executive Officer after the beginning of the
Bonus Year.
The Committee reserves the right to limit the amount of Deferrals of Base Salary
to assure that the Company has sufficient funds to cover taxes, benefit
payments, and other necessary and appropriate deductions.
Section 4. Individual Account.
The Treasurer of Lilly shall maintain an account in the name of each
Participant. In the year following the Bonus Year or Base Salary Year, each
Participant’s account shall be credited, as of the first day of the month in
which Bonuses or Base Salary are paid, with the amount that the Participant has
elected to defer hereunder. Each Participant shall be given an annual statement,
as of December 31 of each year, showing for each year (i) the amount of Bonuses
or Base Salary deferred and (ii) the amount of the Company Credit to the
Participant’s account.
Section 5. Accrual of Company Credit.
The Treasurer of Lilly shall determine the applicable annual rate of Company
Credit on or before December 31 of each calendar year. This rate shall be
effective for the following calendar year. The Company Credit shall accrue
monthly, at one-twelfth of the applicable annual rate, on all amounts credited
to the Participant’s account, including the Company Credits for prior years. The
Company Credit shall not accrue on any amount distributed to the Participant (or
to the Participant’s Beneficiary) during the month for which the accrual is
determined, except where an amount is distributed to a Beneficiary in the month
of the Participant’s death. The Company Credit for each year shall be credited
to each Participant’s account as of December 31 of that year and shall be
compounded annually.

14



--------------------------------------------------------------------------------



 



Section 6. Payment.
6.1. Payment Options. The Participant shall select a payment election from the
payment options described below. A Participant may elect that his final payment
election control over all prior payment elections. The payment option selected
by a Participant shall provide for payment to the Participant of the amount
credited to the Participant’s account in

  (i)   a lump sum in January of the second calendar year following the calendar
year in which the Participant’s employment terminates by reason of Retirement or
Disability; or

  (ii)   annual installments over a period of two to ten years commencing in
January of the second calendar year following the calendar year in which the
Participant’s employment terminates by reason of Retirement or Disability;

provided, that in no event shall a lump sum be paid or installment payments
begin under any payment option before the first January that begins after any
Bonus that has been deferred under the payment option has been determined. The
Company shall pay the aggregate amounts deferred, together with a proportionate
part of the aggregate Company Credit accrued to the date (or dates) of payment,
in the manner and on the date(s) specified by the Participant. If a payment
option described in paragraph (i), above, has been elected, the amount of the
lump sum shall be equal to the amount credited to the Participant’s account as
of the December 31 next preceding the date of the payment. If the payment option
described in paragraph (ii), above, has been elected, the amount of each
installment shall be equal to the amount credited to the Participant’s account
as of the December 31 next preceding the date of the installment payment divided
by the number of installment payments that have not yet been made. If the
Participant fails to elect a payment option, the amount credited to the
Participant’s account shall be distributed in a lump sum in accordance with the
payment option described in paragraph (i), above. If the amount credited to the
Participant’s account is less than $25,000 at any time following the year in
which

15



--------------------------------------------------------------------------------



 



the Participant’s employment terminates by reason of Retirement of Disability,
the Committee, in its sole discretion, may pay out the amount credited to the
Participant’s account in a lump sum.
6.2. Payment upon Death. Within a reasonable period of time following the death
of a Participant, the balance in the Participant’s account shall be paid in a
lump sum to the Participant’s Beneficiary. For purposes of this subsection 6.2,
the balance in the Participant’s account shall be determined as of the date of
payment. A Participant may designate the Beneficiary, in writing, in a form
acceptable to the Committee, and filed with the Committee before the
Participant’s death. A Participant may, before the Participant’s death, revoke a
prior designation of Beneficiary and may also designate a new Beneficiary
without the consent of the previously designated Beneficiary, provided that such
revocation and new designation (if any) are in writing, in a form acceptable to
the Committee, and filed with the Committee before the Participant’s death. If
the Participant does not designate a Beneficiary, or if no designated
Beneficiary survives the Participant, any amount not distributed to the
Participant during the Participant’s life shall be paid to the Participant’s
estate in a lump sum in accordance with this subsection 6.2.
6.3. Resignation or Dismissal. Within a reasonable time following termination of
a Participant’s employment by resignation or dismissal, the balance in the
Participant’s account shall be paid in a lump sum to the Participant. For
purposes of this subsection 6.3, the balance in the Participant’s account shall
be determined as of a date determined by the Cormittee in its sole discretion.
6.4. Payment on Unforeseeable Emergency. The Administrator may, in its sole
discretion, direct payment to a Participant of all or of any portion of the
Participant’s Account balance, notwithstanding an election under Section 6.1.
above, at any time that it determines that such Participant has an unforeseeable
emergency and then only to the extent reasonably necessary to meet the
emergency. For purposes of this rule, “unforeseeable emergency” means severe
financial hardship to the Participant resulting from a sudden and unexpected
illness or accident of the Participant or of a dependent of the Participant,
loss of the Participant’s property due to

16



--------------------------------------------------------------------------------



 



casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant. The circumstances
that will constitute an unforeseeable emergency will depend upon the facts of
each case, but, in any case, payment may not be made to the extent that such
hardship is or may be relieved —

  (i)   Through reimbursement or compensation by insurance or otherwise,    
(ii)   By liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship, or     (iii)  
By cessation of deferrals under the Plan.

Examples of what are not considered to be unforeseeable emergencies include the
need to send a Participant’s child to college or the desire to purchase a home.
6.5. Cash Payments. All payments under the Plan shall be made in cash.
Section 7. Prohibition Against Transfer.
The right of a Participant to receive payments under the Plan may not be
transferred except by will or applicable laws of descent and distribution. A
Participant may not assign, sell, pledge, or otherwise transfer any amount to
which he is entitled hereunder prior to transfer or payment thereof to the
Participant.
Section 8. Participant’s Rights Unsecured.
The Plan is unfunded. The right of any Participant to receive payments under the
Plan shall be an unsecured claim against the general assets of the Company.

17



--------------------------------------------------------------------------------



 



Section 9. Administration.
9.1. Committee. The Plan shall be administered by the Compensation and
Management Development Committee of the Board of Directors,the members of which
shall be selected by the Board of Directors from among its members. No member of
the Committee may be a salaried employee of the Company.
9.2. Powers of the Committee. The Committee’s powers shall include, but not be
limited to, the power

  (i)   to select Eligible Employees for participation in the Plan,     (ii)  
to interpret the terms and provisions of the Plan and to determine any and all
questions arising under the Plan, including, without limitation, the right to
remedy possible ambiguities, inconsistencies, or omissions by a general rule or
particular decision,     (iii)   to adopt rules consistent with the Plan, and  
  (iv)   to limit the deferrals of SEC Executive Officers to assure that the
Company has sufficient funds to cover taxes, benefit payments, and other
necessary or appropriate deductions.

9.3. Finality of Committee Determinations. Determinations by the Committee and
any interpretation, rule, or decision adopted by the Committee under the Plan or
in carrying out or administering the Plan shall be final and binding for all
purposes and upon all interested persons, their heirs, and personal
representatives.
9.4. Claims Procedures. Any person making a claim for benefits hereunder shall
submit the claim in writing to the Committee. If the Committee denies the claim
in whole or in part, it shall issue to the claimant a written notice explaining
the reason for the denial and identifying any

18



--------------------------------------------------------------------------------



 



additional information or documentation that might enable the claimant to
perfect the claim. The claimant may, within 60 days of receiving a written
notice of denial, submit a written request for reconsideration to the Committee,
together with a written explanation of the basis of the request. The Committee
shall consider any such request and shall provide the claimant with a written
decision together with a written explanation thereof. All interpretations,
determinations, and decisions of the committee in respect of any claim shall be
final and conclusive.
9.5. Withholding. The Company shall have the right to deduct from all payments
hereunder any taxes required by law to be withheld from such payments. The
recipients of such payments shall bear all taxes on amounts paid under the Plan
to the extent that no taxes are withheld thereon, irrespective of whether
withholding is required.
9.6. Incapacity. If the Committee determines that any person entitled to
benefits under the Plan is unable to care for his or her affairs because of
illness or accident, any payment due (unless a duly qualified guardian or other
legal representative has been appointed) may be paid for the benefit of such
person to such person’s spouse, parent, brother, sister,or other party deemed by
the Committee to have incurred expenses for such person.
9.7. Inability to Locate. If the Committee is unable to locate a person to whom
a payment is due under the Plan for a period of twelve (12) months, commencing
with the first day of the month as of which the payment becomes payable, the
total amount payable to such person shall be forfeited.
9.8. Legal Holidays. If any day on (or on or before) which action under the Plan
must be taken falls on a Saturday, Sunday,or legal holiday, such action may be
taken on (or on or before) the next succeeding day that is not a Saturday,
Sunday,or legal holiday; provided, that this subsection 9.8 shall not permit any
action that must be taken in one calendar year to be taken in any subsequent
calendar year.

19



--------------------------------------------------------------------------------



 



Section 10. No Employment Rights.
No provision of the Plan or any action taken hereunder by the Company, the Board
of Directors, or the Committee shall give any person any right to be retained in
the employ of the Company, and the right and power of the Company to dismiss or
discharge any Participant is specifically reserved.
Section 11. Amendment, Suspension, and Termination.
The Board of Directors shall have the right to amend, suspend, or terminate the
Plan at any time. The Committee shall also have the right to amend the Plan,
except for subsection 9.1 hereof and this Section 11.
Section 12. Applicable Law.
The Plan shall be governed by, and construed in accordance with, the laws of the
State of Indiana, except to the extent that such laws are preempted by Federal
law.
Section 13. Effective Date.
This amendment and restatement of the Plan is effective as of January 1, 2004.
Nothing herein shall invalidate or adversely affect any previous election,
designation, deferral, or accrual in accordance with the terms of the Plan that
were then in effect.

20